DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 9 is objected to because of the following informalities: “between captures;” at the end of the claim should be changed to “between captures[[;]].” (see MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period.”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-8 and 15 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8
The term “low” in claim 1 (see lines 2-3: “…a low ionic strength buffer”) is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-8, each of which depends from claim 1, are also rejected for the same reason.
Regarding claim 15
Claim 15, dependent from claim 10 which depends from claim 9, recites the limitations “the cDNA” and “the mRNA” in the wherein clause.  There is insufficient antecedent basis for these limitations in the claim.  Since claim 14 recites “mRNA” and “cDNA”, claim 15 may be amended to depend from 14 (instead of claim 10) to overcome this rejection.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al. (Biotechnol. Prog. 2018, 34:1589-1595).
Regarding claim 9
Tam et al. teach, throughout the whole document, a method for capturing nucleic acids on a solid support, the method comprising repeatedly capturing and releasing (e.g., repeatedly capturing and releasing in the process of reaching hybridization equilibrium when the target capture “was performed at room temperature overnight”) nucleic acids (e.g., target DNA) on a solid support (e.g., magnetic bead coated with DNA probe) without denaturing or removing proteins between captures (see Figure 2; page 1591, column 1, paragraph 2; page 1591, column 2, paragraph 1).
Regarding claims 12-13
The method according to Tam et al., wherein the solid support is a bead, wherein the bead is a magnetic bead (see page 1591, column 1, paragraph 2; page 1591, column 2, paragraph 1; Figure 2).

8.	Claims 1 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karrer et al. (Proc. Natl. Acad. Sci. USA 1995, 92:3814-3818).
Regarding claim 1
Karrer et al. teach, throughout the whole document, a method for capturing RNA and DNA using a solid support, the method comprising: capturing mRNA on a solid support coated with an oligo dT (e.g., oligo(dT)-linked magnetic bead) in a low ionic strength buffer (e.g., RNA extraction buffer which has a relatively low ionic strength) (see Figure 2; paragraph bridging pages 3814-3815); releasing (e.g., releasing as part of repeatedly capturing and releasing in the process of reaching hybridization equilibrium when the mRNA capturing reaction was “incubated at 22 °C for 10 min”, or releasing via RNase H digestion after the first-strand cDNA synthesis) the captured mRNA (see Figure 2; page 3815, column 1, paragraph 2); and adding surfactant (e.g., Tween 20), salt (e.g., Tris[Symbol font/0xD7]HCl and EDTA) and a crowding agent (e.g., PEG 3350) then capturing DNA (e.g., capturing the double-stranded T7 adapter (which is DNA) via ligation to the double-stranded cDNA immobilized to magnetic bead) on the solid support (see page 3815, paragraph spanning columns 1-2; Figure 2).
Regarding claim 9
Karrer et al. teach, throughout the whole document, a method for capturing nucleic acids on a solid support, the method comprising repeatedly capturing and releasing (e.g., repeatedly capturing and releasing in the process of reaching hybridization equilibrium when the mRNA capturing reaction was “incubated at 22 °C for 10 min”) nucleic acids (e.g., mRNA) on a solid support (e.g., oligo(dT)-linked magnetic bead) without denaturing or removing proteins between captures (see Figure 2; paragraph bridging pages 3814-3815).
Regarding claims 10-11
The method according to Karrer et al., further comprising introducing surfactant to a sample comprising the nucleic acids before capture, wherein the surfactant is sodium dodecyl sulfate (SDS) (e.g., SDS contained in the RNA extraction buffer) (see paragraph bridging pages 3814-3815).
Regarding claims 12-13
The method according to Karrer et al., wherein the solid support is a magnetic bead (e.g., oligo(dT)-linked magnetic bead) (see Figure 2; paragraph bridging pages 3814-3815).
Regarding claims 14-15
The method according to Karrer et al., wherein the nucleic acids comprise mRNA and cDNA (e.g., cDNA synthesized after mRNA capture), wherein the first-strand cDNA is synthesized from the mRNA between captures (e.g., between mRNA capture and capturing of the second-strand cDNA) (see Figure 2; page 3815, column 1, paragraph 2).
Conclusion
9.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675